Citation Nr: 1438509	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1995 and from May 1999 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim on appeal.  In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The issue was previously remanded by the Board in July 2010 and December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this claim must be remanded for further evidentiary development.

To date, the RO has not obtained an adequate VA examination or opinion as to whether the Veteran's hypertension is caused or aggravated by active service.  The January 2011 VA examiner opined that the Veteran's hypertension began during service; therefore, it is at least as likely as not that the Veteran's hypertension is related to her active service.  An unsigned March 2014 VA addendum opinion also indicated that the Veteran's hypertension was incurred during active service as she had evidence and treatment of hypertension during active service. 

Although the VA examiner gave positive nexus opinions, the opinions are clearly inadequate as they are based on an inaccurate factual premise without any rationale.  Neither opinion contains a rationale for the conclusion that nor discuss the lack of findings indicative of high blood pressure in the Veteran's service treatment or on her July 1995 separation examination.  Likewise, they do not discuss private gynecological treatment reports dated from March 1998 to May 2003 that are negative for a diagnosis of hypertension or the Veteran's self-report in a November 2005 health questionnaire that she was diagnosed with elevated blood pressure in July 2005.  

The Board notes that the Veteran's verified periods of active service are from August 1986 to August 1995 and from May 1999 to August 1999.  Therefore, the Board requests a new opinion by a new VA examiner that includes consideration of the Veteran's medical history and a rationale for any conclusions reached.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, VA and non VA, which pertain to her claim for service connection for hypertension, that have not yet been associated with the claims folder.

2.  Then, obtain a VA opinion, from an examiner who has not previously examined the Veteran, as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current hypertension is related to either period of active service (August 1986 to August 1995 or May 1999 to August 1999).

The examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for all opinions expressed must be provided.  If any opinion cannot be made without resort to speculation, the examiner should so state with supporting rationale.

3.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case ('SSOC').  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



